UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7111


DWIGHT XAVIER JONES,

                Plaintiff – Appellant,

          v.

CORRECTIONAL CARE SOLUTIONS; DENNIS A. TRACY; SERGEANT
KLAUSEN, Lexington County Detention Center; NFN MICKEN,
Lexington County Detention Center: JAMES R. METTS, Lexington
County Sheriff’s Department,

                Defendants – Appellees,

          and

LEXINGTON COUNTY SHERIFF’S      DEPARTMENT,   LCMANET;    LEXINGTON
COUNTY DETENTION CENTER,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Henry M. Herlong, Jr., Senior
District Judge. (0:09-cv-00269-HMH)


Submitted:   September 28, 2010             Decided:     October 6, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwight Xavier Jones, Appellant Pro Se.    Amanda R. Maybank,
MAYBANK LAW FIRM, LLC, Charleston, South Carolina; Daniel C.
Plyler, DAVIDSON, MORRISON   &   LINDEMANN,   PA,   Columbia,   South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

               Dwight Xavier Jones appeals the district court’s order

adopting the recommendation of the magistrate judge and denying

relief    on    his    42    U.S.C.    § 1983      (2006)     complaint.        We    have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm      for     the      reasons    stated     by    the    district    court.

Jones v.       Corr.    Care      Solutions,      No.   0:09-cv-00269-HMH       (D.S.C.

July 23, 2010).             We dispense with oral argument because the

facts    and    legal    contentions        are    adequately       presented    in    the

materials       before      the    court    and    argument    would    not     aid    the

decisional process.

                                                                                AFFIRMED




                                             3